Claude J. Taylor, a minor, by next friend, filed a suit in the district court of El Paso county, Tex., against appellant, to recover damages resulting from personal injuries sustained by him in the state of New Mexico, while in the employment of appellant, which injuries it is alleged were caused by appellant's negligence. Citation was issued and served in El Paso county, Tex., upon H. J. Simmons, appellant's general manager. The present suit was instituted by appellant to enjoin the prosecution of the first-mentioned suit. In the court below a temporary injunction was issued, which was thereafter dissolved, and from the order of dissolution this appeal is prosecuted. This is a companion case to El Paso  Southwestern Company v. Chisholm, 180 S.W. 156, decided upon a former day of this term. The pleadings and evidence are the same as in that case. The same questions arise. We refer to that case for statement of the pleadings, evidence, and issues, and for our findings of fact and conclusions of law. For the reasons therein stated, the judgment herein is affirmed.
 *Page 1